Writer’s email: David@iLawco.com




                                                        April 9, 2021

VIA ECF
Judge Lorna G. Schofield
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

               Dr. Muhammad Mirza and Allied Medical and Diagnostic Services, LLC
                     v. John Doe, Civil Action No. 1:20-cv-06329-LGS-JPO

Dear Judge Schofield:

        I am counsel for Dr. Muhammad Mirza and Allied Medical Diagnostic Services, LLC
(“Plaintiffs”) and write to provide the Court with a status update per the Order dated January 11,
2021 (ECF Doc. No. 14) regarding its motion to enforce the subpoena on Yelp.com (the
“Motion”).


       On April 8, 2021, Plaintiffs filed its motion to enforce the subpoena on Yelp.com in the
Northern District of California (Case No. 3:21-mc-80077-TSH). Judge Thomas S. Hixson set a
hearing date on the motion for May 13, 2021.

        I thank the Court for its attention to this matter.


                                                        Respectfully submitted,

                                                        LEWIS & LIN, LLC
    David D. Lin




2
